Citation Nr: 0102359	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  97-13 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased disability rating for post-
traumatic headaches, currently rated as 30 percent disabling.

2.  Entitlement to an increased disability rating for 
residuals of a right eye injury, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The veteran served on active duty from March 1979 to March 
1983.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision of the North 
Little Rock, Arkansas, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO assigned a 10 percent disability rating for 
post-traumatic headaches, and a 0 percent disability rating 
for residuals of a right eye injury.  In a February 1999 
rating decision, the RO increased the rating for the 
veteran's right eye disability to 10 percent.  In a September 
1999 rating decision, the RO increased the rating for the 
veteran's headaches to 30 percent.  The veteran has continued 
his appeal, and he is seeking ratings in excess of 10 percent 
for the eye disability and 30 percent for the headaches.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Prior to August 3, 1999, the evidence indicated that the 
veteran had frequent or constant post-traumatic headaches 
that were painful but not incapacitating.

3.  Since August 3, 1999, the evidence has indicated that the 
veteran has constant post-traumatic headaches, with more 
severe headaches occurring every nine to ten days, and with 
incapacitating episodes occurring with some of the more 
severe headaches.

4.  The veteran's traumatic right eye injury is currently 
manifested by traumatic glaucoma and a traumatic cataract, 
with visual field loss with an average contraction of 55 
degrees.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for the veteran's post-traumatic headaches, for the 
period prior to August 3, 1999, are not met.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3a, 4, 114 Stat. 2096 (November 9, 
2000) (to be codified as amended at 38 U.S.C. §§ 5103A, 
5107); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.124a, Diagnostic Codes 
8045, 8100 (2000).

2.  The criteria for a disability rating in excess of 30 
percent for the veteran's post-traumatic headaches are not 
met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3a, 4, 114 
Stat. 2096 (November 9, 2000) (to be codified as amended at 
38 U.S.C. §§ 5103A, 5107); 38 C.F.R. §§ 4.2, 4.7, 4.10, 
4.124a, Diagnostic Codes 8045, 8100 (2000).

3.  The criteria for a 20 percent disability rating for 
residuals of a right eye injury, with traumatic glaucoma and 
a traumatic cataract, have been met.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3a, 4, 114 Stat. 2096 (November 9, 2000) (to 
be codified as amended at 38 U.S.C. §§ 5103A, 5107); 
38 C.F.R. §§ 4.2, 4.7, 4.10, 4.84a, Diagnostic Codes 6009, 
6013, 6027, 6078, 6079, 6080, and Table V (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Post-Traumatic Headaches

The veteran appealed the rating that the RO initially 
assigned for his service-connected post-traumatic headaches.  
He asserts that his headaches are sufficiently disabling that 
a higher rating is warranted.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2000).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. § 4.2 (2000).  
The United States Court of Appeals for Veterans Claims 
(Court) has indicated, nevertheless, that the present level 
of disability is of primary concern, and the past medical 
reports do not have precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  An evaluation of 
the level of disability present also includes consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of symptoms on the functional abilities.  38 C.F.R. 
§ 4.10 (2000).  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  38 C.F.R. § 4.7 (2000).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096 (November 9, 2000) (to be 
codified as amended at 38 U.S.C. §5107).  VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ____ (November 9, 2000) (to be codified at 
38 U.S.C. § 5103A).  The evidence submitted with regard to 
the veteran's claim for an increased rating for headaches 
includes reports of recent VA medical examinations.  The 
evidence compiled with respect to that claim does not point 
to the existence of any additional evidence that would be 
relevant to the claim.  The Board finds that the facts 
relevant to that claim have been properly developed, such 
that VA has satisfied its statutory obligation to assist the 
veteran in the development of that claim.

VA outpatient treatment notes from January 1992 indicate that 
the veteran reported headaches that sometimes lasted for 
several days, and sometimes went away for a week or more.  On 
VA medical examination in November 1995, the veteran reported 
that he had headaches that he associated with a head injury 
that he had sustained during service in 1983.  The veteran 
reported that the headaches occurred once every two to three 
weeks, with pain in the back of the head radiating into the 
frontal and temporal regions.

VA outpatient and inpatient treatment notes from 1996 through 
1998 reflect that the veteran continued to report that he had 
frequent headaches.  In July 1998, the veteran wrote that he 
was on medication.  He indicated that the medication he took 
for headaches helped, but that some days the medication did 
not relieve the pain.  He indicated that the headaches were 
worse on sunny days, or with prolonged reading.

On VA examination in July 1998, the veteran reported that he 
had suffered from headaches since he had sustained a head 
injury during service in 1983.  He reported that his 
headaches were a pressure-like sensation, located bifrontally 
and bitemporally.  He reported that the headache sensation 
was present constantly, and was worsened by sunlight, 
concentration, or reading.  He stated that his headaches were 
not totally incapacitating, and that he did not miss work due 
to his headaches, despite significant pain.  He reported that 
he took Naprosyn for his headaches.  On VA examination in 
September 1998, the veteran reported that he continued to 
have headaches, with a constant pressure-like sensation.  The 
examining neurologist expressed the opinion that the 
veteran's headaches were probably post-concussive, rather 
than secondary to the veteran's glaucoma.

On VA examination in August 1999, the veteran reported that 
he had a constant headache that was present all the time.  He 
indicated that the pain was bilateral in the frontal, 
temporal, and occipital areas.  He described a pressure-like 
sensation that was sometimes exacerbated by bright light.  He 
reported that the severity of the headache waxed and waned, 
with intermittent exacerbations.  He indicated that more 
severe headaches occurred about once every nine to ten days, 
and lasted for about sixteen hours.  He reported that 
sometimes, when the more severe headaches occurred, he had to 
just sit in a chair and hold his head; but that most of the 
time he was able to continue whatever he had been doing.  He 
indicated that he had been working at a supermarket for about 
three months, and that he had left work early because of a 
headache on one occasion in those three months.  He reported 
that he took Naprosyn for his headaches.

The RO has evaluated the veteran's headaches under Diagnostic 
Code 8100, as comparable to migraine headaches.  That 
Diagnostic Code provides for the following disability 
ratings, in percentages:

With very frequent completely prostrating 
and prolonged attacks productive of 
severe economic inadaptability  
............................................ 50

With characteristic prostrating attacks 
occurring on an average once a month over 
last several months  .... 30

With characteristic prostrating attacks 
averaging one in 2 months over last 
several months  ................... 10

With less frequent attacks  .............................. 0

38 C.F.R. § 4.124a, Diagnostic Code 8100 (2000).

The Court has indicated that, when an appeal ensues from a 
claimant's disagreement with a rating assigned in connection 
with his original claim, VA must consider the potential for 
the assignment of separate, or "staged," ratings for 
separate periods of time.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  In this case, the RO assigned separate 
staged ratings for the veteran's headaches, with a 10 percent 
rating from September 1995, and a 30 percent rating from 
August 1999.

Prior to August 1999, the evidence indicated that the veteran 
had post-traumatic headaches that were constant, and painful 
enough to require medication, but not incapacitating.  The 
manifestations noted prior to August 1999 did not warrant a 
compensable rating under Diagnostic Code 8100, as no 
prostrating attacks were reported.  Nonetheless, a 10 percent 
rating was warranted for the veteran's headaches due to 
trauma, as headaches recognized as symptomatic of brain 
trauma are to be rated at 10 percent.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8045 (2000).  In the absence of 
prostrating attacks, however, there is no basis for the 
assignment of a rating higher than 10 percent for the period 
prior to August 1999.

In the August 1999 examination, the veteran reported that he 
sometimes had to just sit and hold his head when he had more 
severe headache pain.  Such periods of inaction due to 
headache pain can be considered prostrating attacks.  The 
veteran reported that he had more severe headaches every nine 
to ten days, lasting about sixteen hours.  He indicated that 
some of those headaches were so severe that he stopped what 
he was doing.  The frequency of the veteran's prostrating 
attacks most nearly resembles the criteria for a 30 percent 
rating under Diagnostic Code 8100.  The evidence does not 
indicate that he has completely prostrating attacks more 
frequently than once a month, nor that his headaches have had 
a severe impact on his employment.  Therefore, his symptoms 
neither approach nor meet the criteria for a 50 percent 
rating.  Overall, the Board finds that the preponderance of 
the evidence is against a rating in excess of 10 percent for 
the period prior to August 1999, or a rating in excess of 30 
percent for the period since August 1999.

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2000).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Although the RO did not expressly 
consider 38 C.F.R. § 3.321(b)(1), the Board has reviewed the 
record with these mandates in mind, and finds no basis for 
further action on this question.  VAOPGCPREC 6-96 (1996).

Residuals of a Right Eye Injury

The veteran's service medical records indicate that his right 
eye was injured during service in 1980, by a shot from a BB 
gun.  He contends that his disability residual to that injury 
warrants a rating higher than 10 percent.  In a February 1999 
statement, the veteran wrote that his right eye tingled all 
the time, and that his eye hurt badly after strain or 
exposure to bright light.

The evidence submitted with regard to the veteran's claim for 
an increased rating for residuals of a right eye injury 
includes reports of recent VA medical examinations.  The 
evidence compiled with respect to the claim does not point to 
the existence of any additional evidence that would be 
relevant to the claim.  The Board finds that the facts 
relevant to that claim have been properly developed, such 
that VA has satisfied its statutory obligation to assist the 
veteran in the development of that claim.

On VA examination in November 1995, the examiner noted a scar 
on the veteran's right eye, consistent with the history of a 
BB pellet trauma.  The examiner noted refractive error in the 
right eye, with visual acuity of 20/60, corrected to 20/25.  
The examiner also noted elevated intraocular pressure in the 
right eye.

VA outpatient treatment notes dated from 1996 to 1998 
indicate that the veteran received treatment for his right 
eye disability.  He was noted to have traumatic glaucoma, a 
traumatic cataract, and iridodialysis of his right eye.  On 
VA examination in July 1998, the examiner noted iridodialysis 
of the veteran's right eye.  The examiner also noted vitreous 
debris and an area of pigment change in that eye.  The 
examiner diagnosed glaucoma of the right eye.  The visual 
acuity of the right eye was 20/40, corrected to 20/30.  On VA 
examination in September 1998, the visual acuity of the 
veteran's right eye was 20/50, corrected to 20/30.  The 
examiner noted iridodialysis and traumatic glaucoma and 
cataract in the right eye.

On VA examination in December 1998, the examiner found that 
the veteran had a traumatic cataract in the right eye, due to 
the trauma from a BB in 1980.  The examiner noted that the 
veteran's right eye had iridodialysis, and glaucoma due to 
the 1980 trauma.  The visual acuity of the right eye was 
20/30, corrected to 20/25.  A February 1999 study of the 
veteran's visual fields indicated that the visual field of 
the veteran's right eye had an average contraction of 55 
degrees.

Under the VA rating schedule, unhealed injury of the eye is 
to be rated based on impairment of visual acuity or field 
loss, pain, rest-requirements, or episodic incapacity, 
combining an additional rating of 10 percent during 
continuance of active pathology.  The minimum rating during 
active pathology is 10 percent.  38 C.F.R. § 4.84a, 
Diagnostic Code 6009 (2000).  Glaucoma is to be rated based 
on impairment of visual acuity or field loss, with a minimum 
rating of 10 percent.  38 C.F.R. § 4.84a, Diagnostic Code 
6013 (2000).  A preoperative traumatic cataract is to be 
rated based on impairment of vision.  38 C.F.R. § 4.84a, 
Diagnostic Code 6027 (2000).

Tests of the veteran's visual acuity have indicated visual 
acuity of no worse that 20/60 in his right eye, and no worse 
than 20/25 in his left eye.  That level of visual acuity 
impairment is not compensable under the rating schedule.  See 
38 C.F.R. § 4.84a, Diagnostic Codes 6078 and 6079, and Table 
V (2000).  The right eye field loss to 55 degrees, shown on 
VA testing, warrants a 10 percent rating under 38 C.F.R. 
§ 4.84a, Diagnostic Code 6080 (2000).  As the veteran's right 
eye has field loss warranting a 10 percent rating, with an 
additional 10 percent rating combined as indicated under 
Diagnostic Code 6009, an overall rating of 20 percent for his 
right eye disability is warranted.  Therefore, the Board 
grants an increase to a 20 percent rating.  The medical 
evidence does not support a rating in excess of 20 percent.  
As the evidence does not show significant change in the right 
eye disability, a uniform evaluation is appropriate, and 
there is not a basis for staged ratings.  In addition, the 
Board finds that the veteran's right eye disability has not 
been shown to cause marked interference with employment or 
frequent periods of hospitalization, or to otherwise present 
an exceptional or unusual disability picture that would 
render impractical the application of the regular rating 
schedule and warrant referral for an extraschedular rating.


ORDER

Entitlement to a disability rating, for post-traumatic 
headaches, in excess of 10 percent, for the period prior to 
August 1999, is denied.

Entitlement to a disability rating, for post-traumatic 
headaches, in excess of 30 percent, for the period from 
August 1999 forward, is denied.

Entitlement to a 20 percent disability rating for a right eye 
disability is granted, subject to laws and regulations 
controlling the disbursement of monetary benefits.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

